                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


ANDRE LEWIS,                        :
            Petitioner,             :
            v.                      :                  No. 2:19-cv-02969
MARK GARMAN, THE DISTRICT           :
ATTORNEY OF PHIADELPHIA             :
COUNTY, and THE ATTORNEY            :
GENERAL OF THE STATE OF             :
PENNSYLVANIA,                       :
            Respondents.            :
____________________________________

                                      OPINION
              Petition for Habeas Corpus, ECF No. 1 — Dismissed and Denied

Joseph F. Leeson, Jr.                                                               May 7, 2021
United States District Judge

I.     INTRODUCTION

       This matter involves the pro se petition for a writ of habeas corpus filed by Andre Lewis.

Lewis is currently serving a sentence of 15 to 30 years at SCI-Rockville for third-degree murder,

carrying a firearm without a license, and possessing an instrument of crime. Following

adjudication of his direct appeal and state post-conviction petition, Lewis filed the instant habeas

petition, alleging that he was deprived his due process rights when the trial court declined to

instruct the jury on a lesser-included offense. Magistrate Judge Marilyn Heffley issued a Report

and Recommendation, recommending dismissal and denial of the petition. Lewis lodged two

objections to the Report and Recommendation.

       Following de novo review, this Court adopts the Report and Recommendation of

Magistrate Judge Heffley in its entirety and incorporates the same herein. Lewis’ petition is

dismissed and denied. This Court writes separately only to briefly address Lewis’ objections to

the Report and Recommendation.

                                                 1
                                              050721
II.    BACKGROUND

       On October 10, 2008, Lewis’s Mother, Kimberly Underwood, exchanged words with the

decedent, Gilberto Alvarez, over beer bottles and trash left on Underwood’s porch. See Report

and Recommendation 2 (“R&R”), ECF No. 16. Underwood believed that Alvarez left the bottles

and trash on her porch. See id. Police were called to the scene of the argument, and they were

able to convince all parties to return to their homes. See id. The next day, Alvarez, his wife, and

his friend Ernesto Rivera were outside of their home working on a car when Lewis, Underwood,

and a third-party male approached them. See id. Lewis was holding a firearm as he approached

the vehicle, and he used that firearm to bang on the window of the car in which Alvarez was

seated. See id. Lewis accused Alvarez of disrespecting his mother during the altercation the

previous night. See id. Alvarez exited the vehicle and ran away from Lewis. See id. Lewis

chased after Alvarez, and Rivera followed behind them. See id. After turning the corner, Rivera

heard two gun shots. See id. He then heard Lewis confirm to the third-party male that Lewis

had shot Alvarez. See id. Rivera returned the initial scene minutes later and reported to

Alvarez’s wife that Alvarez had been shot and killed. See id.

       On October 31, 2008, police arrested Lewis, who they found hiding in a friend’s closet.

See id. at 3. Police also discovered a firearm in the closet where Lewis was hidden. See id. The

ballistics expert at trial testified that the bullet retrieved by the Medical Examiner matched that

fired from the handgun recovered from the closet. See id. During questioning, Lewis confirmed

to police that the .22 caliber Barretta they found was the gun he used to shoot Alvarez. See id. at

4.

       On December 30, 2010, a jury seated in the Philadelphia County Court of Common Pleas

returned a verdict of guilty on charges of third-degree murder, carrying a firearm without a



                                                 2
                                              050721
license, and possessing an instrument of crime. See id. at 1. On April 11, 2011, the trial court

sentenced Lewis to a term of 15 to 30 years of imprisonment, followed by a seven-year term of

probation. See id.

       Lewis filed a direct appeal, challenging the sufficiency of the evidence and seeking a new

trial because the trial court failed to charge the jury on voluntary manslaughter. See id. at 4. The

Pennsylvania Superior Court affirmed Lewis’ judgment of sentence on October 19, 2012. See id.

Lewis’ petition for allowance of appeal to the Supreme Court of Pennsylvania was denied. See

Commonwealth v. Lewis, 69 A.3d 601 (Pa. 2013).

       On May 14, 2014, Lewis filed a pro se Pennsylvania Post Conviction Relief Act (PCRA)

petition. Commonwealth v. Lewis, No. CP-51-CR-0008894-2009 (Pa. Ct. Com. Pl.). The PCRA

court ultimately dismissed the petition on March 20, 2017. See id. That dismissal was affirmed

by the Superior Court on June 25, 2018. See Commonwealth v. Lewis, No. 1113 EDA 2017,

2018 WL 3099672, at *1 (Pa. Super. Ct. June 25, 2018). Lewis’ petition for allowance of appeal

to the Supreme Court of Pennsylvania was denied. See Commonwealth v. Lewis, 201 A.3d 732

(Pa. 2019).

       On June 27, 2019, Lewis filed the instant federal petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. See Pet., ECF 1. Therein, Lewis raises a single claim, alleging

that his due process rights were violated by the trial court’s decision to not charge the jury on

voluntary manslaughter. See id. at 7 (ECF Pagination). On February 12, 2020, the Government

responded to the petition, arguing for its denial. See Resp., ECF No. 15. On April 27, 2020,

Magistrate Judge Marilyn Heffley prepared a Report and Recommendation, recommending that

Lewis’ petition be dismissed as procedurally defaulted, or alternatively, denied on the merits.




                                                 3
                                              050721
See R&R. On June 12, 2020, Lewis filed his objections to the Report and Recommendation. See

Obj., ECF No. 17.

III.   LEGAL STANDARD

       A.      Review of Habeas Petition

       Pursuant to the Antiterrorism and Effective Death Penalty Act (“AEDPA”), “state

prisoners must give the state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State’s established appellate review process” before seeking

federal habeas review. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “[A] petitioner must

‘present a federal claim’s factual and legal substance to the state courts in a manner that puts

them on notice that a federal claim is being asserted.’” Keller v. Larkins, 251 F.3d 408, 413 (3d

Cir. 2001) (quoting McCandless v. Vaughn, 172 F.3d 255, 261 (3d Cir. 1999)); see also Duncan

v. Harry, 513 U.S. 364, 366 (1995) (“If a habeas petitioner wishes to claim that an evidentiary

ruling at a state court trial denied him the due process of law guaranteed by the Fourteenth

Amendment, he must say so, not only in federal court, but in state court.”). “It is not enough that

all the facts necessary to support the federal claim were before the state courts . . . .” Anderson v.

Hughes, 459 U.S. 4, 6 (1982). “If state courts are to be given the opportunity to correct alleged

violations of prisoners’ federal rights, they must surely be alerted to the fact that the prisoners are

asserting claims under the United States Constitution.” Duncan, 513 U.S. at 365-66.

       “Where a petitioner has failed to properly present his claims in the state court and no

longer has an available state remedy, he has procedurally defaulted those claims. See id. at 847-

48. An unexhausted or procedurally defaulted claim cannot provide the basis for federal habeas

relief unless the petitioner “can demonstrate cause for the default and actual prejudice as a result

of the alleged violation of federal law, or demonstrate that failure to consider the claims will



                                                  4
                                               050721
result in a fundamental miscarriage of justice.” See Coleman v. Thompson, 501 U.S. 722, 732-

33, 750 (1991) (explaining that a “habeas petitioner who has defaulted his federal claims in state

court meets the technical requirements for exhaustion [because] there are no state remedies any

longer ‘available’ to him”). The fundamental miscarriage of justice exception “applies to a

severely confined category: cases in which new evidence shows ‘it is more likely than not that no

reasonable juror would have convicted [the petitioner].’” McQuiggin v. Perkins, 569 U.S. 383,

395 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).

       The AEDPA “imposes a highly deferential standard for evaluating state-court rulings and

demands that state-court decisions be given the benefit of the doubt.” Felkner v. Jackson, 562

U.S. 594, 598 (2011) (internal quotations omitted); see also 28 U.S.C. § 2254(d); 1 Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009) (holding that there is a “doubly deferential judicial review

that applies to a Strickland claim evaluated under the § 2254(d)(1) standard” because the

question before a federal court is not whether the state court’s determination was correct, but

whether the determination was unreasonable); Hunterson v. Disabato, 308 F.3d 236, 245 (3d Cir.

2002) (“[I]f permissible inferences could be drawn either way, the state court decision must

stand, as its determination of the facts would not be unreasonable.”). Additionally, “a federal

habeas court must afford a state court’s factual findings a presumption of correctness and that []

presumption applies to the factual determinations of state trial and appellate courts.” Fahy v.




1
          “An application for a writ of habeas corpus on behalf of a person in custody pursuant to
the judgment of a State court shall not be granted with respect to any claim that was adjudicated
on the merits in State court proceedings unless the adjudication . . . resulted in a decision that
was contrary to, or involved an unreasonable application of, clearly established Federal law . . .;
or . . . resulted in a decision that was based on an unreasonable determination of the facts . . . .”
28 U.S.C. § 2254(d).
                                                  5
                                               050721
Horn, 516 F.3d 169, 181 (3d Cir. 2008). The habeas petitioner has the “burden of rebutting the

presumption of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

       B.      Review of Report and Recommendation with Objections

       When objections to a report and recommendation have been filed, “the court shall make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885

F.2d 1099, 1106 n.3 (3d Cir. 1989); Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). “District

Courts, however, are not required to make any separate findings or conclusions when reviewing

a Magistrate Judge’s recommendation de novo under 28 U.S.C. § 636(b).” Hill v. Barnacle, 655

F. App’x 142, 147 (3d Cir. 2016). The “court may accept, reject, or modify, in whole or in part,

the findings and recommendations” contained in the report. 28 U.S.C. § 636(b)(1)(C) (2009).

       C.      Law Governing Jury Charge on Lesser Included Offense

       “Federal courts reviewing habeas claims cannot ‘reexamine state court determinations on

state-law questions.’” Priester v. Vaughn, 382 F.3d 394, 402 (3d Cir. 2005) (quoting Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991)). Accordingly, the only pertinent inquiry is whether the

state court’s decision to omit a particular jury instruction was contrary to, or an unreasonable

application of, United States Supreme Court precedent. See 28 U.S.C. § 2254(d). In order to

meet this burden, the petitioner must either “point to a federal requirement that jury instructions

on the elements of an offense . . . must include particular provisions” or show that the

“instructions deprived him of a defense which federal law provided to him.” Johnson v.

Rosemeyer, 117 F.3d 104, 110 (3d Cir. 1997).

         The United States Supreme Court has held that an instruction on a lesser-included

offense is required in capital cases where the evidence warrants such an instruction. See Beck v.



                                                 6
                                              050721
Alabama, 447 U.S. 625, 627 (1980). Notwithstanding, the Supreme Court specifically reserved

the question of whether an instruction on a lesser-included offense is similarly required in non-

capital cases. See id. at 638 n.14.

IV.    DISCUSSION

       Lewis lodges two objections to the Report and Recommendation. First, Lewis objects to

the Magistrate Judge’s recommendation that Lewis’ claim be dismissed as procedurally

defaulted. Second, Lewis objects to the Magistrate Judge’s recommendation that his claim, even

if not defaulted, be denied as meritless. Specifically, Lewis argues that the Magistrate Judge

erred in crediting the state court’s conclusion that the fifteen-hour period between the alleged

provocation and the killing was enough time for Lewis to cool down. After a de novo review of

the Magistrate Judge’s findings and recommendations, this Court adopts the Report and

Recommendation in its entirety and overrules Lewis’ objections.

       A.      Lewis’ Procedural Default Objection

       Lewis first objects to the Magistrate Judge’s recommendation that his claim be dismissed

as procedurally defaulted. He contends that he fairly presented his due process claim to the state

courts. After de novo review, the Report and Recommendation appropriately concludes Lewis’

claim is procedurally defaulted. Lewis failed to place the state courts on notice that he intended

to raise a claim arising under federal law. Duncan, 513 U.S. at 365-66; see also Anderson, 459

U.S. at 6. Accordingly, for the reasons set forth in the Report and Recommendation, Lewis’

claim is dismissed.

       B.      Lewis’ Merits Objection

       Lewis next objects to the Magistrate Judge’s recommendation that Lewis’ claim, if not

procedurally defaulted, be denied as meritless. Specifically, Lewis contends that the Magistrate



                                                 7
                                              050721
Judge improperly credited the state court’s finding that he had sufficient time to cool down from

any provocation before the killing. Lewis avers that he may take longer than a typical individual

to cool down following a provocative event, and he argues that he was therefore owed a jury

instruction on heat of passion voluntary manslaughter. Following de novo review of the

Magistrate Judge’s findings, the Report and Recommendation properly addressed the merits of

Lewis’ claim, affording the appropriate degree of deference to state court factual findings. See

Fahy, 516 F.3d at 181. Accordingly, this Court adopts the Report and Recommendation in its

entirety. For the reasons set forth in the Report and Recommendation, Lewis’ claim is denied.

V.     CONCLUSION

       After de novo review, this Court adopts the Report and Recommendation in its entirety.

Accordingly, for the reasons set forth in the Report and Recommendation, Lewis’ petition is

dismissed and denied, and his objections are overruled. Furthermore, for the reasons set forth in

the Report and Recommendation, a certificate of appealability shall not issue.

       A separate Order follows.




                                                            BY THE COURT:



                                                            /s/ Joseph F. Leeson, Jr.________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge




                                                8
                                             050721
